Order entered March 26, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-19-01248-CV

  CITY OF TERRELL, TEXAS, AND MIKE SIMS, INTERIM CITY
MANAGER OF THE CITY OF TERRELL, IN HIS OFFICIAL CAPACITY,
                        Appellants

                                      V.

          FREDERICK GEORGE EDMONDS, ET AL., Appellees

                 On Appeal from the County Court at Law No. 2
                            Kaufman County, Texas
                      Trial Court Cause No. 103352-CC2

                                   ORDER

      On the Court’s own motion, we REMOVE this appeal from submission on

April 9, 2020.     Accordingly, we DENY appellees’ request for a telephonic

appearance on April 9, 2020 as moot. The appeal will be reset for submission in

due course.


                                           /s/   DAVID J. SCHENCK
                                                 PRESIDING JUSTICE